As filed with the Securities and Exchange Commission on November 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS September 30, 2014(Unaudited) Name of Issuer or Title of Issue Shares Value COMMON STOCKS - 98.4% Aerospace & Defense - 0.4% Innovative Solutions & Support, Inc. (a) $ Airlines - 9.1% Allegiant Travel Company Delta Air Lines, Inc. Spirit Airlines, Inc. (a) Auto Components - 1.8% American Axle & Manufacturing Holdings, Inc. (a) Quantum Fuel Systems Technologies Worldwide, Inc. (a) Automobiles - 1.1% General Motors Company Banks - 8.7% Citigroup, Inc. JPMorgan Chase & Company Biotechnology - 6.7% Celgene Corporation (a)(c) Gilead Sciences, Inc. (a) Capital Markets - 5.5% Morgan Stanley State Street Corporation Communications Equipment - 3.8% Arris Group, Inc. (a) Cisco Systems, Inc. Computers & Peripherals - 1.9% Apple, Inc. Construction & Engineering - 1.0% Chicago Bridge & Iron Company N.V. (b) Diversified Financial Services - 3.0% Berkshire Hathaway, Inc. - Class B (a) Electronic Equipment, Instruments & Components - 1.4% Universal Display Corporation (a) Energy Equipment & Services - 2.9% Halliburton Company Health Care Equipment & Supplies - 2.7% Covidien plc (b) Household Durables - 0.9% WCI Communities, Inc. (a) Insurance - 7.1% American International Group, Inc. Lincoln National Corporation IT Services - 9.4% Alliance Data Systems Corporation (a)(c) Neustar, Inc. (a)(c) Machinery - 1.2% Westport Innovations, Inc. (a)(b) Media - 3.1% DIRECTV (a) Metals & Mining - 0.1% Eldorado Gold Corporation (b)(c) Oil, Gas & Consumable Fuels - 4.9% Bellatrix Exploration Ltd. (a)(b) Clean Energy Fuels Corporation (a) Magnum Hunter Resources Corporation (a)(c) Rex Energy Corporation (a) Pharmaceuticals - 3.8% Bristol-Myers Squibb Company Teva Pharmaceutical Industries Ltd. - ADR Semiconductors & Semiconductor Equipment - 3.1% EZchip Semiconductor Ltd. (a)(b) Lattice Semiconductor Corporation (a) ON Semiconductor Corporation (a) Software - 5.5% Microsoft Corporation (c) Oracle Corporation Specialty Retail - 4.1% Asbury Automotive Group, Inc. (a) Sonic Automotive, Inc. - Class A Textiles, Apparel & Luxury Goods - 1.9% Hanesbrands, Inc. Trading Companies & Distributors - 3.3% Rush Enterprises, Inc. - Class A (a) Rush Enterprises, Inc. - Class B (a) Total Common Stocks (Cost $310,504,930) EXCHANGE-TRADED FUNDS - 0.8% PowerShares Buyback Achievers Portfolio Total Exchange-Traded Funds (Cost $3,671,900) Contracts (100 Shares Per Contract) PURCHASED CALL OPTIONS - 1.1% American Capital Ltd. Expiration January 2015, Exercise Price $12.00 Annaly Capital Management, Inc. Expiration January 2016, Exercise Price $10.00 General Motors Company Expiration January 2016, Exercise Price $35.00 Microsoft Corporation Expiration January 2015, Exercise Price $28.00 Total Purchased Call Options (Cost $2,521,620) Shares SHORT-TERM INVESTMENTS - 0.1% Fidelity Institutional Government Portfolio, 0.01% (d) Total Short-Term Investments (Cost $634,742) TOTAL INVESTMENTS (Cost $317,333,192)(e)(f) - 100.4% LIABILITIES IN EXCESS OF OTHER ASSETS - (0.4)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt plc Public Limited Company (a) Non-income producing security. (b) Foreign company. (c) Shares are held as collateral for all or a portion of a corresponding written option contract.The value of the collateral on September 30, 2014 was $64,329,418. (d) The rate quoted is the annualized seven-day yield as of September 30, 2014. (e) The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (f) Investment Valuations – Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. The Fund’s investments are carried at fair value. Equity Securities – Equity securities, including common stocks, preferred stocks, Exchange Traded Funds (“ETFs”) and real estate investment trusts (“REITS”), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and ask prices. Securities traded primarily in the Nasdaq Global Market System for which market quotations are readily available shall be valued using the Nasdaq Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and ask prices. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. If the market for a particular security is not active, and the mean between bid and ask prices is used, these securities are categorized in Level 2 of the fair value hierarchy. Corporate Bonds – Corporate bonds, including listed issues, are valued at fair value on the basis of valuations furnished by an independent pricing service which utilizes both dealer supplied valuations and formula-based techniques. The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer. Most corporate and municipal bonds are categorized in Level 2 of the fair value hierarchy. Investment Companies – Investments in other mutual funds, including money market funds, are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Derivative Instruments – Listed derivatives, including options, rights and warrants that are actively traded are valued based on quoted prices from the exchange and categorized in Level 1 of the fair value hierarchy.Exchange traded options that are valued at the composite price are categorized in Level 2 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share. The Board of Trustees has established a Valuation Committee to administer, implement, and oversee the fair valuation process,and to make fair value decisions when necessary. The Board of Trustees regularly reviews reports that describe any fair value determinations and methods. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Summary of Fair Value Exposure at September 30, 2014 Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following table is a summary of the inputs used to value the Fund’s net assets as of September 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks* $ $
